Citation Nr: 1646691	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the Veteran is eligible for Service Disabled Veterans Insurance (RH) under the provisions of 38 U.S.C.A. § 1922 (West 2014).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This case was previously before the Board in April 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran a hearing before the Board.  This hearing was conducted in May 2016; a transcript of the hearing is of record.

The Board notes that, at the May 2016 Board hearing, the Veteran asserted entitlement to service connection for a number of nonservice-connected disabilities.  The Veteran is advised that should she wish to file additional claims for service connection, all claims for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  


FINDINGS OF FACT

1. Service connection for recurrent tinnitus was established by a December 2011 rating decision; the Veteran submitted a timely application for Service-Disabled Veterans Insurance (SVDI) (RH).

2. At the time of the December 2011 rating decision and throughout the period thereafter, even with the exception of service-connected disabilities, the Veteran was not in 'good health' as defined by VA criteria.  A permanent and total disability rating for pension purposes has been assigned since September 1, 2009.


CONCLUSION OF LAW

The criteria for eligibility for SVDI (RH) under 38 U.S.C.A. § 1922 have not been met.  38 U.S.C.A. § 1922 (West 2014); 38 C.F.R. Part 8 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, that duty is not applicable to this matter because the provisions of 38 U.S.C.A. § 1922 dictate the outcome.  Where the law is dispositive and there is no reasonable possibility that any assistance would aid in substantiating a claim, the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Analysis

Any person who is released from active military, naval, or air service, under other than dishonorable conditions on or after April 25, 1951, and is found by the Secretary to be suffering from a disability or disabilities for which compensation would be payable if 10 per centum or more in degree and except for which such person would be insurable according to the standards of good health established by the Secretary, shall, upon application in writing made within two years from the date service-connection of such disability is determined by the Secretary and payment of premiums as provided in this subchapter, be granted insurance by the United States against the death of such person occurring while such insurance is in force.  38 U.S.C.A. § 1922.  A new eligibility period arises each time service connection is granted for a new disability.

The Veteran seeks entitlement to SDVI (RH) based on her service-connected disability status.  In December 2011, the RO notified the Veteran of a rating decision which granted service connection for recurrent tinnitus; she subsequently filed a timely claim for SDVI (RH).

In order to be eligible for SDVI (RH), the Veteran not only must file a timely application and experience a service-connected disability at least 10 percent disabling, but must be in "good health," except for service-connected disabilities.  38 U.S.C.A. § 1922.  The term "good health" means that a veteran is, from clinical or other evidence, free from any condition that would tend to weaken normal physical or mental functions, or shorten life.  38 C.F.R. § 8.0(a) (2015).

VA has promulgated Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures (M29-1), which contain guidelines for evaluating applications for the various insurance programs administered by VA. 'Good health' is determined by a system of numerical ratings used as a means of classifying or grouping applicants according to their state of health.  Mortality debits for existing impairments are added and credits for favorable features are subtracted.  The total of these numerically expressed debits and credits is the mortality ratio of the risk.  Applications for SDVI (RH) insurance will be acceptable if nonservice-connected disabilities do not exceed 300 percent mortality.  See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 38 C.F.R. § 8.0(b).  An application will be rejected if an applicant is totally disabled because of a nonservice-connected disability.  See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12(i).  It is noted that the Veteran has been assigned a permanent and total rating for pension purposes since September 1, 2009.

VA treatment records reflect the Veteran has active diagnoses of, and is receiving treatment for, schizoaffective disorder and bipolar disorder.  Furthermore, the Veteran has tested positive for cocaine use on multiple urinary drug screenings, most recently in February 2016.  A Veteran with active schizophrenia or psychotic manifestation of bipolar disorder, or a history of such disorders within one year of recovery, is assigned the maximum "R" or "reject" rating.  See M29-1, Part V, 0Psychiatric Disorders.  Likewise, positive urine findings of any abusive drug, including cocaine, are assigned an "R" rating.  See M29-1, Part V, Drug Addiction.

If a nonservice-connected disability is classified in the underwriting manual as a "reject," the application must be rejected.  See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12(i).  As such, regardless of the effects of any additional nonservice-connected disabilities, the Veteran's active schizoaffective and bipolar disorders with psychotic manifestations and cocaine use precludes a finding of good health according to the standards established by the Secretary.  38 U.S.C.A. § 1922; 38 C.F.R. § 8.0.  As the criteria for eligibility are not met, the claim is denied.

ORDER

Eligibility for Service-Disabled Veterans Insurance (RH) is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


